Title: To Thomas Jefferson from John Hook, 5 January 1779
From: Hook, John
To: Jefferson, Thomas



Sir
New London [Bedford County, Virginia] Janry 5 1779

I am sorrey to be under the Needcessity of troubleing you with a Matter that is of little consequence to you or any one at Present but my self, but as I have been imposed on and have no Prospect of redress but from you I hope you will consider my circumstance as a sufficient appoligy. In October last your overseear Zach Morris was offering for sale three Hhds of Your Tobo on James River at the Plantation where Walter Mousley was lately oversear for you. He said he was directed by the Steward Mr. Garth to dispose of them in order to discharge the taxes. They were offerd to me at 15£ \ill\ 100—and each Hhd. said to weight 1000 11 Neat and hf a bushell of Salt besides for the use of the Plantation. Mr. Morris said he was instructed to warrent their Passing the Inspection but urged that they were Prized by A Man of skill and Experience and one reputed for being an Honest Man and further that the reason why those three was directed to be sold before any others was that you had sold the Plantation where they lay. I became a Purchasser and on examining the Tobacco find it to be trash in quallity and one Hhd. to appearance half destroyd by wet; were you to see the Tobacco I’m certain you would conclude with me that it was Prized more with a design to impose upon a Purchasser in the way I have been then with any expectation of its ever Passing the Inspection; I have further to observe to you that at the time I paid Mr. Garth the Money for the Tobacco (in Presence of Zach. Morris the 29th of Novr.) I at that time had heard of one Hhd. of the Tobacco being damaged by a leak falling on it and told Mr. Garth hereof, also that if there was any considerable damage on it and if it should appear that it was in that condition at the time I made the Purchass, I should consider it as your loss, as Mr. Morris had assured me at that time when makeing the Purchass, that it was in a good tight barn where it could not get any damage; I then Immagind the damage was triffeling from its being represented as a drop that had run down the Prize beem and from a jealousey that Mr. Garth and Mr. Morris might immagin that I wanted to Put off Payment of the Purchass Money, to put it out of their Power to say this, I Paid the Money without more to do. Mr. Garth urged that he was acting for you and that as Mr. Morris had sold the Tobacco as it stood, he consider’d it out of his Power to do any thing in it. As I am now circumstanced in this bargain there is but few men that I would apply to for any redress in this way but as I consider  you as a Gentleman of extensive and liberall Notions of justice and above takeing advantage of my Credulity I hope you will direct an enquiry to be made herein and that I may be redressed. If you shall consider me intitled to this I would recommend Mr. Winston and Mr. Innis to consider of this matter with any judges of Tobacco you think fit to appoint. Mr. Morris is removed to Amelia but I will have his deposition taken to Produce to the gentlemen who is chosen to determin herein.
If agreeable to you I will take three Hogsheads at your Forrest Plantation in lue of them and whatever they weigh over the three thousand I will Pay the Current Price for at the time they are Inspected and will have them Waggon’d down, at my Expence as soon as the Weather will Permitt and as £93. 18. 0 has been Paid to Mousley in consideration of his share in the Tobacco by order of Mr. M. I shall be willing to reimburse you herein in case you think the same cannot be recoverd of Mousley. Shall be much obliged to you for your answer and am with due respect. I mention this that you may not be embarrased in discussing the equity of this Purposall.
